                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


TIMOTHY CALLIHAN, et al.,

                               Plaintiffs,

v.                                                     CIVIL ACTION NO. 2:17-cv-04386

SURNAIK HOLDINGS OF WV, LLC, et al.,

                               Defendants.



                          MEMORANDUM OPINION AND ORDER


       Before this Court is Defendant Kuraray America, Inc.’s (“Kuraray”) motion to dismiss the

gross negligence claim brought against it by Plaintiffs Timothy Callihan, Thomas Dent, Marcus

Drake, John Jackson, Gloria Hall, Jan Drake Robinson, Thelma Barnett-Guinn, Doris Satterfield,

and Wonetta Rose (collectively, “Plaintiffs”).        (ECF No. 79.) Kuraray filed its motion on

December 10, 2018. (See id.) Plaintiffs did not file a response. For the reasons explained

herein, Kuraray’s motion to dismiss, (ECF No. 79), is GRANTED.

       This action arises out of a warehouse fire that occurred on October 21, 2017, in

Parkersburg, West Virginia. (See ECF No. 29.) The facts of this case, as alleged in the operative

complaint, are detailed at length in this Court’s December 3, 2018 Memorandum Opinion and

Order, (ECF No. 78), and need not be repeated here. Kuraray urges this Court to dismiss

Plaintiffs’ gross negligence claim against it because the complaint fails to allege a duty that

Kuraray owed to Plaintiffs. (ECF No. 79 at 2.) In general, a pleading must include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2);
                                                  1
see McCleary-Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir.

2015) (stating that this requirement exists “to give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007))). To withstand a motion to dismiss made pursuant to Federal Rule of Civil Procedure

12(b)(6), a complaint must plead enough facts “to state a claim to relief that is plausible on its

face.” Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       A claim for gross negligence under West Virginia law requires the plaintiff to establish “a

duty on the part of the [defendant] and a breach of such duty.” Acord v. Colane Co., 719 S.E.2d

761, 769 (W. Va. 2011) (quoting Syl. Pt. 2, Atkinson v. Harman, 158 S.E.2d 169 (1967)).

Plaintiffs allege that Kuraray “produces hazardous specialty chemicals, fibers, and resins,” which

it “consigned” to Defendants Sirnaik Holdings of WV, LLC; Sirnaik, LLC; Polymer Alliance

Services, LLC; Green Sustainable Solutions LLC; Intercontinental Export Import, Inc.; Evergreen

Transportation, LLC; Green Research Center, LLC; Upendra Naik; Saurabh Naik; Rajiv Naik; and

Shraddha Naik (collectively, “Surnaik Defendants”) to store at their warehouse. (ECF No. 29 at

8, 13–14.)    Plaintiffs further allege that Kuraray engaged in a joint venture with Surnaik

Defendants to do so, “while knowing that [they] were not proper disposal agents” and “would not

exercise due care in the storing or disposing of [hazardous] materials.” (Id. at 10.) With respect

to duty, Plaintiffs allege that Kuraray “did not provide instructions on how to safely store that

materials it transferred.” (Id. at 14.)

       These allegations are similar to those Plaintiffs make against Defendant SABIC Innovative

Plastics US LLC (“SABIC”). (See ECF No. 29.) This Court granted SABIC’s motion to dismiss

in its December 3, 2018 Memorandum Opinion and Order, (see ECF No. 78), and finds it

                                                  2
appropriate to grant Kuraray’s motion to dismiss for the same reasons. That is, Plaintiffs have

not pled facts to establish that Kuraray and Surnaik Defendants were engaged in a joint venture to

operate the warehouse or that Kuraray did so independently. (See id. at 5–7.) In the absence of

such facts, this Court is unable to conclude that Kuraray owed a duty to Plaintiffs to ensure proper

storage of the materials it allegedly transferred to Surnaik Defendants. (See ECF No. 29.)

Accordingly, Plaintiffs’ gross negligence claim against Kuraray is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         January 30, 2019




                                                 3
